DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2020/0373276 A1, “Lee”) in view of Yu et al (US publication No.: US 2020/0201392 A1, “Yu”).
Regarding Claim 1, Lee discloses a method for manufacturing a display device (Figure 2A; Paragraph 0067), comprising:
Providing a substrate and a bonding structure (Figure 2A, substrate 10, bonding structure 12), wherein
The bonding structure is disposed on the substrate (Figure 2A);
Providing an anisotropic conductive film on the bonding structure (Figure 2A, anisotropic conductive film 50);
Providing a driving circuit on the anisotropic conductive film (Figure 2A, driving circuits 60); and
Curing the anisotropic conductive film (Paragraph 0078); wherein
A bonding temperature of the anisotropic conductive film is greater than or equal to 140°C and less than or equal to 165°C (Paragraph 0052 discloses a temperature of 150°C which falls within the claimed range).
Lee fails to disclose that the display device is a flexible display device, and the substrate is a flexible substrate.
However, Yu discloses a similar display where the display device is a flexible display device, and the substrate is a flexible substrate (Yu, Figure 5, flexible substrate 12; Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Lee to be a flexible display device as disclosed by Yu. One would have been motivated to so for the purpose of producing a compact display device with a touch function to suit the daily needs of its user (Yu, Paragraph 0003). 

Regarding Claim 2, Lee in view of Yu discloses the method of claim 1, wherein the bonding temperature of the anisotropic conductive film is greater than or equal to 150°C and less than or equal to 160°C (Lee, Paragraph 0052 discloses a temperature of 150°C which falls within the claimed range).

	Regarding Claim 3, Lee in view of Yu discloses the method of claim 1, further comprising providing a plurality of thin film transistors on the flexible substrate (Lee, Paragraph 0059).

	Regarding Claim 5, Lee in view of Yu discloses the method of claim 1, wherein the anisotropic conductive film is cured by a top heating structure disposed on the driving circuit and a bottom heating structure disposed under the flexible substrate (Lee, Figure 3A, top heating structure 100, bottom heating structure 200).

	Regarding Claim 6, Lee in view of Yu discloses the method of claim 5.
Lee fails to disclose that the driving circuit is an integrated circuit chip.
However, Yu discloses a similar method where the driving circuit is an integrated circuit chip (Yu, Figure 5, integrated circuit chip 18; Paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving circuit as disclosed by Lee to be an integrated circuit ship as disclosed by Yu. One would have been motivated to do so for the purpose of controlling display and touch function (Yu, Paragraph 0030).

Regarding Claim 7, Lee in view of Yu discloses the method of claim 6, wherein a temperature of the top heating structure is greater than or equal to 195°C and less than or equal to 205°C (Lee, Paragraph 0052 discloses a temperature of 200°C, which falls within the claimed range).

Regarding Claim 9, Lee in view of Yu discloses the method of claim 5, wherein the driving circuit is a flexible printed circuit board (Lee, Paragraph 0063). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu in further view of Du (US Publication No.: US 2016/0274405 A1).
Regarding Claim 4, Lee in view of Yu discloses the method of claim 3.
Lee fails to disclose that a portion of one of the plurality of thin film transistors and a portion of the bonding structure are formed by a same process.
However, Du discloses a similar display where a portion of one of the plurality of thin film transistors and a portion of the bonding structure are formed by a same process (Du, Paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bonding structure as disclosed by Lee to have the same material as that of the thin film transistor as disclosed by Du. One would have been motivated to do so for the purpose of simplifying the manufacturing process (Du, Paragraph 0033).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu in further view of Hirayama et al (US Publication No.: US 2017/0310020 A1, “Hirayama”).
Regarding Claim 8, Lee in view of Yu discloses the method of claim 7.
Lee fails to disclose that a temperature of the bottom heating structure is greater than or equal to 85°C and less than or equal to 95°C.
However, Hirayama discloses a similar method where a temperature of the bottom heating structure is greater than or equal to 85°C and less than or equal to 95°C (Hirayama, Paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom heating structure as disclosed by Lee to have a particular temperature as disclosed by Hirayama. One would have been motivated to do so for the purpose of preventing wire cracking (Hirayama, Paragraph 0062).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu in further view of Pagaila et al (US Patent No.: US 9,620,455 B2, “Pagaila”).
Regarding Claim 10, Lee in view of Yu discloses the method of claim 9.
Lee fails to disclose that a temperature of the top heating structure is greater than or equal to 235°C and less than or equal to 245°C.
However, Pagaila discloses a similar method where a temperature of the top heating structure is greater than or equal to 235°C and less than or equal to 245°C (Pagaila, Column 14, l.46-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top heating structure as disclosed by Lee to have a particular temperature as disclosed by Pagaila. One would have been motivated to do so for the purpose of establishing a low resistance electrical connection between contact pads (Pagaila, Column 14, l.67). 

Regarding Claim 11, Lee in view of Yu and Pagaila discloses the method of claim 10.
Lee fails to disclose that a temperature of the bottom heating structure is greater than or equal to 105°C and less than or equal to 115°C.
However, Pagaila  discloses a similar method where a temperature of the bottom heating structure is greater than or equal to 105°C and less than or equal to 115°C   (Pagaila, Column 14, l.46-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom heating structure as disclosed by Lee to have a particular temperature as disclosed by Pagaila. One would have been motivated to do so for the purpose of establishing a low resistance electrical connection between contact pads (Pagaila, Column 14, l.67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871